DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 4, the recitation of “a latch” in line 3 of the claim renders the claim indefinite as it is unclear whether the recitation of “a latch” is intended to be the same element as the “a latch” recited in line 10 of claim 1 from which claim 4 depends.  For the purposes of examination, the recitation of “a latch” in claim 4 is intended to be the same “latch” as that recited in claim 1.  Appropriate clarification is required.

Regarding claim 13, the recitation of “each component latch including the latch member” on line 2 of the claim renders the claim indefinite as it is unclear if the recited “component latch” is intended to be the same as the “a latch” recited in line 12 of claim 8, which further recites “a latch including a base portion and a latch member”.  As the latch member is recited in claim 13 as having antecedent basis, which is only provided by the “a latch member” recited by claim 8, creating the indefiniteness as to whether the “component latches” are intended to be a pluralization of the “a latch” recited by claim 8.  Appropriate clarification is required.  For the purposes of examination, the recitation of “one or more component latches” in the claim is interpreted to refer to the “a latch” recited in claim 8.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 6-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehlen et al. (US 2019/0045651 A1).

Regarding claim 1, Ehlen discloses an adapter housing assembly (Figs. 1-8 element 100) comprising: 
a bottom housing segment (Fig. 8 element 120) structured to couple to an external device as a first type of component (as discussed in Paragraph [0020]), the bottom housing segment at least partially defining an interior region (as shown in Fig. 7) to retain one or multiple memory components (Fig. 7 elements 180) of a second type of component (as discussed in Paragraph [0002]); and 
a top housing segment (Fig. 8 element 110) pivotably connected to the bottom housing segment to move between a closed position and an open position (as discussed in Paragraph [0021]), wherein in the open position, the interior region is exposed to allow for the one or multiple components to be accessed and removed (as discussed in Paragraph [0021] and shown in Fig. 7); and
wherein the bottom housing segment has a latch opening (Fig. 9 element 253) and the top housing has a latch (Fig. 7 element 230) and an access opening (Fig. 9 element 234) corresponding to the latch opening (as shown in Fig. 9), wherein when the top housing segment is in the closed position, the latch is received within the latch opening and the access opening (as shown in Fig. 9).
Ehlen does not expressly disclose wherein the top housing segment has a latch opening and the bottom housing has a latch and an access opening corresponding to the latch opening, wherein when the top housing segment is in the closed position, the latch is received within the latch opening and the access opening, however it would have been obvious to one having ordinary skill in the art before the effective filing date to position the latch opening on the top housing segment and the latch and access opening on the bottom housing segment, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, and one of ordinary skill in the art before the effective filing date would have been motivated to reverse the latch and latch opening in order to ensure the latch has a solid mounting position.  In re Einstein, 8 USPQ 167.

Regarding claim 2, Ehlen discloses the assembly as set forth in claim 1 above and further wherein the first type of component is associated with a first form factor (as discussed in Paragraph [0020] wherein the first form factor is discloses as a 3.5 in hard drive), and wherein the second type of component is associated with a second form factor that is different than the first form factor (as discussed in Paragraph [0016] wherein the second form factor is discloses as an M.2 storage card).

Regarding claim 3, Ehlen discloses the assembly as set forth in claim 2 above and further wherein the first type of component utilizes a first type of connector (Fig. 2 element 171 and as discussed in Paragraph [0028]), and wherein the second type of component utilizes a second type of connector that is different than the first type of connector (Fig. 7 element 240 and as discussed in Paragraph [0044]).

Regarding claim 4, Ehlen discloses the assembly as set forth in claim 1 above and further comprising: a latch (Fig. 7 element 250) mounted to an interior of the bottom housing segment (as shown in Fig. 7), the latch including a base portion (Fig. 9 element 251), a latch member (Fig. 9 element 252) and a retention structure (Fig. 9 elements 233 and 235), the retention structure extending from the latch member extending upward from the base portion (as shown in Fig. 9); wherein the latch member is structured to latch onto a portion (Fig. 7 element 230) of the top housing segment when the top housing segment is in the closed position (as shown in Fig. 9).

Regarding claim 6, Ehlen discloses the assembly as set forth in claim 1 above and further wherein the top housing segment is structured as a heat sink (as discussed in Paragraph [0025]).

Regarding claim 7, Ehlen discloses the assembly as set forth in claim 6 above and further wherein the top housing segment includes an exterior surface having a plurality of surface ridge features (Fig. 1 elements 113).

Regarding claim 8, Ehlen discloses an adapter module comprising: 
a bottom housing segment (Fig. 8 element 120) structured to couple to an external device as a first type of component (as discussed in Paragraph [0020]), the bottom housing segment at least partially defining an interior region (as shown in Fig. 7);
 a circuit board (Fig. 3 element 170) positioned within the interior region of the bottom housing segment, the circuit board being structured to retain (as discussed in Paragraph [0022]) one or multiple memory components (Fig. 7 elements 180) of a second type of component (as discussed in Paragraph [0002]); and 
a top housing segment (Fig. 8 element 110) pivotably connected to the bottom housing segment to move between a closed position and an open position (as discussed in Paragraph [0021]), wherein in the open position, the interior region is exposed to allow for the one or multiple memory components to be accessed (as discussed in Paragraph [0021] and shown in Fig. 7); and
and a latch (Fig. 1 element 130) including a base portion (Fig. 3 element 131) and a latch member (Fig. 3 element 150), the latch member extending upward from the base portion (as shown in Fig. 3) to bias the latch member (as described in Paragraph [0030]), wherein the housing includes a latch opening (as shown in Fig. 3 between the leader lines for reference characters 114 and 110b) and the bottom housing segment includes an access opening (Fig. 3 element 151), wherein in the closed position, the latch is received within the access opening and the corresponding latch opening under bias (as shown in Fig. 4).
Ehlen does not expressly disclose wherein the latch opening is formed in the top housing segment to maintain the top housing segment, however it would have been obvious to one having ordinary skill in the art before the effective filing date to position the latch opening on the top housing segment, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, and one of ordinary skill in the art before the effective filing date would have been motivated to reverse the latch opening in order to ensure the latch has a solid mounting position when in the engaged position.  In re Einstein, 8 USPQ 167.


Regarding claim 9, Ehlen discloses the module as set forth in claim 8 above and further comprising: an electrical interface (Fig. 7 element 240) including an external connector provided on an underside of the bottom segment (as shown in Fig. 7), wherein the external connector is structured to mate with a connector of a type that is associated with the second type of component (as discussed in Paragraph [0044]).

Regarding claim 10, Ehlen discloses the module as set forth in claim 8 above and further wherein the first type of component is associated with a first form factor (as discussed in Paragraph [0020] wherein the first form factor is discloses as a 3.5 in hard drive), and wherein the second type of component is associated with a second form factor that is different than the first form factor (as discussed in Paragraph [0016] wherein the second form factor is discloses as an M.2 storage card).

Regarding claim 11, Ehlen discloses the module as set forth in claim 8 above and further wherein the top housing segment is structured as a heat sink (as discussed in Paragraph [0025]).

Regarding claim 12, Ehlen discloses the module as set forth in claim 11 above and further wherein an external surface of the top housing segment includes a plurality of surface features (Fig. 1 element 113) that are structured to dissipate heat generated from within an interior region of the adapter module (as discussed in Paragraph [0025]).

Regarding claim 13, Ehlen discloses the module as set forth in claim 8 above and further comprising: one or more component latches (Fig. 1 element 130), each component latch including the latch member that extends over a top side of a corresponding component that is mounted onto the circuit board (as shown in Fig. 1-3), wherein each latch member is pivotable over the mounted component to move between an open position and a closed position (as shown between Figs. 1 and 3 wherein Fig. 1 displays the closed position).

Regarding claim 14, Ehlen discloses a circuit board device comprising: 
a circuit board (Fig. 3 element 170) mounted with a housing (Fig. 3 elements 110 and 120)  including a top housing segment (Fig. 3 element 110) pivotable between and engaged position (as shown in Fig. 1) and an unengaged position (as shown in Fig. 7); 
a component (Fig. 3 element 110) coupled to the circuit board; 
a latch (Fig. 1 element 130) attached to the housing (as shown in Fig. 1 and Fig. 3), wherein the latch includes a latch member (Fig. 3 element 150) and a base portion (Fig. 3 element 131), the latch member extending vertically from the base portion (as shown in Fig. 3) to be received within a latch opening (Fig. element 151) formed in the housing  in the engaged position (as discussed in Paragraph [0030]).
Ehlen does not expressly disclose wherein the latch opening is formed in the top housing segment to maintain the top housing segment, however it would have been obvious to one having ordinary skill in the art before the effective filing date to position the latch opening on the top housing segment, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, and one of ordinary skill in the art before the effective filing date would have been motivated to reverse the latch opening in order to ensure the latch has a solid mounting position when in the engaged position.  In re Einstein, 8 USPQ 167.

Regarding claim 15, Ehlen discloses the device as set forth in claim 14 above and further comprising a component latch (Fig. 7 element 220) wherein the component is structured to include the component latch that can pivot (wherein the component latch pivots with element 110) from a closed position that coincides with the component latch being in the engaged position (as shown in Fig. 1), to an open position that coincides with the latch being in the unengaged position (as shown in Fig. 7).

Regarding claim 16, Ehlen discloses the device as set forth in claim 15 above and further wherein the component is structured to retain one or more memory components (Fig. 7 elements 180) in electrical connection with the circuit board (as discussed in Paragraph [0022]).

Regarding claim 17, Ehlen discloses the device as set forth in claim 16 above and further wherein the top housing segment is structured to enable an operator to access and remove or replace the one or more memory components from the component (as shown in Fig. 7 wherein the memory components are accessible).

Regarding claim 18, Ehlen discloses the device as set forth in claim 17 above and further wherein the component includes at least a first connector (Fig. 7 element 240) to mate with at least one memory component that is retained by the component (as discussed in Paragraph [0044]).

Regarding claim 19, Ehlen discloses the device as set forth in claim 18 above and further wherein the component includes a bottom housing segment (Fig. 2 element 120), and the bottom housing segment includes a second connector (Fig. 2 element 171) that mates with the circuit board (as discussed in Paragraph [0028]).

Regarding claim 20, Ehlen discloses the device as set forth in claim 19 above and further wherein the first connector is of a first type (as discussed in Paragraphs [0002] and [0044]) and the second connector is of a second type (as discussed in Paragraph [0028]), and wherein the first type is different than the second type (wherein an M.2 connector is a different type from a 3.5 inch hard drive connector).


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehlen as applied to claim 1 above, and further in view of Huang (US 2011/0310552 A1).

Regarding claim 5, Ehlen discloses the assembly as set forth in claim 1 above and further wherein the housing assembly having a sidewall (as shown in Fig. 7 wherein elements 110 and 120 comprise a raised sidewall which encloses the space between elements 110 and 120 laterally) and each latch member adjacent a latch opening of the sidewall (as shown in Fig. 6 wherein the sidewalls of the housing are not present along the edge opposite the pivot hinge and adjacent to the latch member, thus forming the latch opening).
Ehlen does not expressly disclose further comprising: a pair of latch members that oppose one another across a width of the bottom housing segment, each latch member extending upward from the bottom housing segment towards the top housing segment; wherein each latch member is structured to latch onto a portion of the top housing segment when the top housing segment is in the closed position.
Huang teaches a pair of latch members (Fig. 6 elements 13) that oppose one another across a width of a bottom housing segment (as shown in Fig. 6), each latch member extending upward from the bottom housing segment towards the top housing segment (as shown in Fig. 6 inset); wherein each latch member is structured to latch onto a portion of the top housing segment when the top housing segment is in the closed position (as shown in Fig. 3 and discussed in Paragraphs [0027]-[0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a pair of latch members at taught by Huang in the assembly of Ehlen in order to ensure that the top housing portion was securely retained in a closed position to prevent damage to the enclosed memory components, as is known to be desirable in the art.


Response to Arguments

Applicant’s arguments, see Remarks, filed 3/31/2021, with respect to the rejection(s) of claim(s) 1, 8, and 14 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ehlen under 35 USC 103.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725. The examiner can normally be reached M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Keith DePew/
Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841